Citation Nr: 1143410	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for a patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1997, to August 12, 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the Veteran's claim for increase for his patellofemoral syndrome affecting the left knee.  This appeal was ultimately certified to the Board by the RO in Boise, Idaho.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the Boise RO, in July 2011.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his July 2011 hearing, the Veteran requested that he be afforded a new VA joints examination, citing perceived improprieties with respect to a VA fee-basis evaluation in January 2009 in that it was conducted by a physician who was not an orthopedist and that physician refused to discuss with him the nature of the tests performed or their results, including range of motion studies.  

In reviewing the report of the VA examination in January 2009, the Board notes only that the Veteran's VA claims folder was apparently not made available to the examiner for review.  All of the history cited was noted to have been provided directly from the Veteran; there was no notation that the claims file was available and reviewed in connection with the January 2009 examination.  

Moreover, the Veteran at his July 2011 hearing testified that his left knee disorder had progressively worsened since he was last evaluated in early 2009.  He indicated that weakness of the left knee led to it giving way, with significant pain resulting.  Swelling and use of a knee brace were also noted.  As well, the Veteran expressed a willingness to report for a further medical examination by VA.  

In light of the foregoing, and in particular the Veteran's testimony of a worsening of his left knee disorder since January 2009, the Board finds it advisable to obtain updated medical findings as to the current nature and severity of the disability at issue.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, this case is REMANDED for the following actions:

1.  Obtain any VA treatment records pertinent to the left knee, which are not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the nature and severity of his patellofemoral syndrome of the left knee.  His VA claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  It should also include detailed range of motion studies of the left knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain, supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, flare-ups, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  All pertinent diagnoses should be fully set forth.  

3.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the Veteran's claim for an increased rating on a schedular and/or extraschedular basis for his patellofemoral syndrome of the left knee.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



